Title: Editorial Note
From: 
To: 

The American dispositions on the east side of Brandywine Creek probably were complete by the evening of 10 Sept. (map 2). Maj. Gen. John Armstrong’s two brigades of Pennsylvania militia were stationed at Gibson’s or Pyle’s Ford, a short distance south of Chadds Ford. Maj. Gen. Nathanael Greene’s division held the ground immediately east of Chadds Ford, straddling the road leading to Philadelphia some twenty-five miles to the northeast. Brig. Gen. Anthony Wayne’s division was posted to the right of Greene’s division with Col. Thomas Proctor’s artillery detachment to Wayne’s right on some heights commanding Chadds Ford. The American right wing was entrusted to Maj. Gen. John Sullivan with his division stationed at Brinton’s Ford about two miles north of Chadds Ford. Maj. Gen. Stirling’s division was placed in reserve a short distance behind Sullivan, while Maj. Gen. Adam Stephen’s division was in a position to move to the support of either Greene and Wayne or Sullivan. Brig. Gen. William Maxwell’s light corps had crossed to the west side of the Brandywine to act as an advanced guard on the road that ran to Chadds Ford from Kennett Square seven miles away, where Gen. William Howe’s army of about fifteen thousand men was encamped. The number of American soldiers, Continental and militia, on the Brandywine at the start of the battle is not known precisely, but apparently it was roughly equal in strength to the opposing British and German troops whose advance toward Philadelphia they hoped to thwart. GW and his generals appear to have been well aware of the potential dangers posed by a British march around the American right flank. Sullivan, who

 

later claimed to be cognizant of the vulnerability of his position, was ordered to cover the three fords above Brinton’s Ford as far as Buffington’s Ford on the east branch of the Brandywine just above the place where the creek forks about six miles north of Chadds Ford. He detached for this purpose Col. David Hall’s Delaware regiment and Col. Moses Hazen’s Canadian regiment, the two battalions of the latter regiment being divided to cover the two upper fords, Jones’s and Buffington’s fords. Responsibility for patrolling the area north of Buffington’s Ford on both sides of the Brandywine was assigned to the light horse under the command of Col. Theodorick Bland, who reported directly to GW’s headquarters. Sullivan later said that he was informed late on 10 Sept. in GW’s presence that there were no fords “within Twelve miles” above Buffington’s Ford at which the British could cross without making “a Long Circuit Through a very Bad Road.” A flanking march, in fact, was the key element of Howe’s plan for attacking the American position on Brandywine Creek. Informed by sympathetic local inhabitants of the existence of fords on the upper branches of the Brandywine of which GW apparently was unaware, Howe proposed to lead a column north from Kennett Square and to cross those fords in order to make a surprise attack on the American right flank, while another column under the command of Lt. Gen. Wilhelm von Knyphausen diverted American attention by advancing directly east from Kennett Square toward Chadds Ford. Howe’s column, which marched at 5:00 A.M. on this date, contained about 8,200 men. It consisted of two battalions of British light infantry, two battalions of British and three battalions of Hessian grenadiers, two battalions of British Guards, the 3d and 4th British Brigades, two squadrons of British dragoons, and mounted and dismounted German jägers. Knyphausen’s column, which contained about 6,800 men, set out an hour later. It consisted of a Hessian brigade, the 1st and 2d British Brigades, the 71st Regiment of Highland Scots, Capt. Patrick Ferguson’s British reflemen, the Queen’s Rangers, and a squadron of British dragoons. Both columns were accompanied by field artillery. While Howe’s column marched north along the Great Valley Road, avoiding settlements and initially enjoying the cover of fog, Knyphausen encountered Maxwell’s forward outposts near Welch’s Tavern three miles east of Kennett Square. The Americans harassed Knyphausen’s vanguard in a series of running skirmishes until about eight o’clock when Knyphausen reached the heights immediately west of Chadds Ford, where the main body of Maxwell’s troops, supported by Proctor’s artillery on the east side of the Brandywine, were positioned. By 10:30 A.M. Knyphausen had outflanked and driven the Americans off the heights. He then halted there to await the results of Howe’s flanking march around the American right wing. Maj. Carl Leopold Baurmeister, who was with Knyphausen, wrote that at that time “the small-arms fire ceased entirely, although our cannon fired from time to time, each shot being answered by the enemy. The purpose of our gunfire, however, was only to advise the second [Howe’s] column of our position.” The conflicting reports of British movements that the Americans received during the morning made it difficult for GW to evaluate Howe’s intentions properly and left him in a state of indecision for several hours. At Brinton’s Ford at 9:00 A.M. Maj. John Jameson of the 1st Continental Dragoons informed

Sullivan that “he came from the Right of the Army & . . . there was no enemy there.” Sullivan says that he then ordered Jameson “to Send an officer over to the Lancaster Road,” about two miles north of Buffington’s Ford, and that the officer “Returned & Said no Enemy had passd that way.” Sullivan, however, subsequently sent word to GW, probably mid to late morning, that Colonel Hazen had reported seeing British troops in the vicinity of the Brandywine forks. “About 11 or 12 Oclock,” Charles Cotesworth Pinckney wrote many years later, GW was “near Col. Proctor’s Battery, on the height above Chad’s ford, [and] I heard him bitterly lament that Coll Bland had not sent him any information at all, & that the accounts he had received from others were of a very contradictory nature.” It probably was about that time that GW wrote Bland asking him “to gain satisfactory information of a body confidently reported to have gone up to a Ford Seven or Eight miles above this.” Bland’s dragoons apparently did not discover any evidence of Howe’s column until 1:15 P.M., but at 11:00 A.M. Lt. Col. James Ross of the 8th Pennsylvania Regiment wrote GW that he had skirmished somewhere on the Great Valley Road with “a large body of the enemy—from every account 5000, with 16 or 18 field pieces” led by Howe himself. That route, Ross reported, “leads to Taylor’s and Jeffries ferries on the Brandy wine.” The few surviving accounts of events during the middle part of the day are vague and incomplete. GW probably received Ross’s letter about noon, and apparently on the basis of the information contained in it, GW ordered his army to make some sort of attack on Knyphausen’s force across the Brandywine, possibly with the intention of overwhelming it before the reported British flanking column could complete its march. GW, Sullivan later wrote, “sent me word to cross the Brandewine with my Division & attack the enemy’s left while the army crossed below me to attack their Right.” Lt. Col. Samuel Smith of the 4th Maryland Regiment, who was in Sullivan’s division, says in his autobiographical account that “Colonel Ramsay, of the Maryland line, crossed the river, and skirmished with and drove the Yagers.” The attack on Knyphausen’s position, however, apparently was canceled just as it was beginning, because at the last moment GW received from Sullivan further intelligence that caused him to fear that he was being drawn into a trap. The source of that information was Maj. Joseph Spear of the Chester County militia who arrived at Sullivan’s command post while preparations for attacking Knyphausen were under way and reported “that he was from the upper country, that he had come in the Road, where the enemy must have passed to attack our right & that there was not the least appearance of them in that Q[uarte]r & added that Genl Washington had sent him out for the purpose of discovering whether the enemy were in that Q[uarte]r.” Spear’s account was confirmed by Sgt. William Tucker of the 1st Continental Dragoons, whom Sullivan had sent out “on purpose to make discoveries & had passed on as he said to Lancaster Road.” Sullivan hesitated, however, before sending Spear’s report to GW, followed by Spear himself. Sullivan later claimed that he doubted the truth of Spear’s information and forwarded it only for fear that he would be blamed if it should prove correct and GW’s planned attack on Knyphausen be defeated. “Had the

General,” Sullivan wrote Hancock on 6 October, “crossed over [the Brandywine]; left his own advantageous post . . . & found the whole british army well posted in his front & his Army put to the rout having a river unfordable in rear, except in one or two places & most of his troops pushed into it, . . . & he had afterwards found out that I had received & witheld the intelligence, which might have prevented this misfortune & demanded my reasons I believe I never shou’d have been able to give on[e] which wou’d be Satisfactory to him to congress or to the world.” Whatever Sullivan’s doubts about Spear’s information, he did not discuss them in his letter to GW. Left to draw his own conclusions, GW gave Spear’s report too much weight, being induced by it “to suppose that the [flanking] movement of the Enemy was a feint, & that they were returning to reinforce Knyphawsen at Chad’s Ford.” Any idea of attacking Knyphausen was abandoned. GW later lamented that Spear’s “intelligence was no doubt a most unfortunate circumstance; as it served to derange the disposition that had been determined on in consequence of prior information, of the enemy’s attempt to turn and attack our right flank, which ultimately proving true, too little time was left us, after discovering its certainty, to form a new plan, and make adequate arrangements to prevent its success.” Howe’s column crossed the west branch of the Brandywine at Trimble’s Ford, about two miles above the fork, at approximately eleven o’clock and then cautiously halted to allow the whole column to cross there before marching three miles farther to cross the east branch at Jeffries Ford, about a mile above the fork, at approximately two o’clock. At 2:30 P.M., Capt. John Montresor says in his journal entry for this date, the column “arrived upon an open clear height . . . and [we] halted and refreshed ourselves for an hour, during which time [we] observed the Gros of the rebel army forming upon an opposite height.” The irrefutable reports of the British presence on the American right flank, which Colonel Bland made at 1:15 P.M. and about 2:00 P.M., put an end to GW’s confusion about Howe’s intentions, but the second report erroneously indicated that the flanking force consisted of only “about two Brigades.” To counter that threat GW immediately sent Stirling’s and Stephen’s reserve divisions to Birmingham Meeting House and nearby Birmingham Hill, which were located about two miles north of Chadds Ford and about a mile south of Osborne’s Hill where Howe’s troops had halted. GW then directed Sullivan to join Stirling and Stephen with his division and to take command of the whole force. Sullivan received GW’s orders at 2:30 P.M. and began his march within five minutes. “I . . . had not marched a mile,” Sullivan later wrote, “when I met Colo Hazen with his Regiment which had been Stationed at a Ford three miles above me who Informed that the Enemy were Close upon his Heels & that I might Depend that the principal part of the British army were there: altho I knew the Reports Sent to head Quarters made them but two Brigades as I knew Colo Hazen to be an old officer & a good Judge of Numbers I gave Credence to his Report in preference to the Intelligence before Received.” About three thirty or four o’clock while Sullivan was maneuvering his division into line with Stirling’s and Stephen’s divisions on and about Birmingham

Hill, Howe’s force descended Osborne’s Hill and attacked the American position in three columns. On the left were the British light infantry and the German jägers supported by the 4th British Brigade; in the center were the British grenadiers supported by the Hessian grenadiers; and on the right were the British Guards. Sullivan, whose division was thrown “into Some kind of Confusion” by the rapid enemy advance, assumed command of the American line, positioning himself near the Continental artillery on top of Birmingham Hill with his partially broken division on the left, Stirling’s division in the center, and Stephen’s division on the right. The ensuing fighting on and around the hill was intense. “When we got close to the rebels,” Howe’s aide-de-camp Captain Muenchhausen wrote in his diary entry for this date, “they fired their cannon; they did not fire their small arms till we were within 40 paces of them, at which time they fired whole volleys and sustained a very heavy fire. The English, and especially the English grenadiers, advanced fearlessly and very quickly; fired a volley, and then ran furiously at the rebels with fixed bayonets.” Sullivan says in his account of the fighting: “five times did the Enemy drive our Troops from the Hill & as often was it Regained. . . . The General fire of the Line Lasted an hour & forty minutes Fifty one minutes of which the Hill was Disputed almost Muzzle to Muzzle in Such a manner that General Conway who has Seen much Service Says he never Saw So Close & Severe a fire.” Finally compelled to abandon Birmingham Hill and the meetinghouse, Sullivan’s force retreated toward Dilworthtown, a village about two miles to the southeast. During one of the rearguard actions Lafayette was wounded in the leg while trying to rally troops. GW, upon learning of the retreat, ordered Greene to march his division from Chadds Ford to reinforce Sullivan, and then he rode toward Dilworthtown with some of his aides-de-camp to supervise personally the positioning of Greene’s troops. Greene later wrote: “I marched one brigade of my division . . . between three and four miles in forty-five minutes. When I came upon the ground I found the whole of the troops routed and retreating precipitately, and in the most broken and confused manner. I was ordered to cover the retreat.” Brig. Gen. George Weedon’s brigade, one of the two brigades in Greene’s division, was said to be “marching over a ploughed field,” a short distance south of Dilworthtown, when “Sullivan proposed to the General [GW] to halt it there & to display & take the Enemy in flank as they came down. This Genl Washington acceeded to.” Lt. James McMichael of Weedon’s brigade says in his diary entry for this date: “We took the front and attacked the enemy at 5:30 P.M., and being engaged with their grand army, we at first were obliged to retreat a few yards and formed in an open field, when we fought without giving way on either side until dark.” Greene says in his account: “We were engaged an hour and a quarter, and lost upwards of an hundred men killed and wounded. I maintained the ground until dark, and then drew off the troops in good order.” While GW’s attention was focused on trying to stop Howe’s advance on the right wing, Knyphausen took advantage of the weakening of the American forces at Chadds Ford by sending his troops across the Brandywine to attack

Wayne’s division, Maxwell’s light corps, and Proctor’s artillery, which GW had left in place to defend the ford. Hessian captain Johann Ewald says in his diary that “the 4th and 5th regiments, along with the 71st Highland Regiment, Ferguson’s, and the Queen’s Rangers, waded through the creek at Chad’s Ford, which is about fifty paces wide and a half-man deep, under grapeshot and small-arms fire from the enemy’s first battery. They continued their much . . . in the best order without firing a shot, deployed with complete composure, attacked the battery and the escort with the bayonet, stabbed down all who offered resistance, and captured four cannon and a howitzer. A part of the enemy infantry took a new position behind the first fence or wall, defending itself from wall to wall in the best way possible, but was constantly attacked from post to post by our gallant troops and finally completely driven back over the hills toward Chester.” By the time darkness fell, the entire American army was retreating under orders to “assemble behind Chester,” about twelve miles east of Chadds Ford. “We marched all night,” Lieutenant McMichael says in his diary, “until we neared the town [Chester], when we halted, but not to sleep.” Howe’s troops, exhausted by their march of seventeen miles and the subsequent fighting and hampered by the darkness, did not pursue the Americans but camped on the battlefield. Howe established his headquarters about a mile south of Dilworthtown. “It was fortunate for us,” Col. Timothy Pickering says in his diary entry for this date, “that the night came on, for under its cover the fatigued, stragglers, and some wounded made their escape.” Howe wrote in his letter to Lord George Germain of 10 Oct. 1777 that “the enemy’s army escaped a total overthrow that must have been the consequence of an hour’s more daylight.” The official British casualty figure was 583, including 89 officers and men killed, 488 officers and men wounded, and 6 men missing in action. Only 40 of the casualties were Germans. The heaviest losses were suffered by the British light infantry, the British grenadiers, and the British 64th Regiment in Howe’s column and by the Queen’s Rangers in Knyphausen’s column. There were 8 British officers killed, and 44 British and 4 German officers were wounded. American casualty figures are more difficult to ascertain, but they probably approached 1,100, including 200 killed, 500 wounded, and 400 captured. Major Baurmeister of the Hessian forces says that “our first [Howe’s] column captured six brass cannon, and the second [Knyphausen’s], four more and one howitzer. The howitzer had been cast in Philadelphia in 1777. The cannon consisted, for the most part, of French 4–pound Couleuvrines made at Douay in 1737, and two new Hessian 3–pounders which the rebels had taken at Trenton, one of which they had rebored to make a 6–pounder of it. Moreover, some munition wagons, a quantity of muskets, most of which were made in the French style and had, perhaps, been furnished by French factories, and many entrenching tools fell into our hands.” 